department of the treasury internal_revenue_service washington d c dec contact person id number ul a af gh2 telephone number t l by employer_identification_number ee gg hh i dear applicant we are following up on the date letter your attorney sent us concerning the private_letter_ruling we granted you on date plr you desire that several corrections and clarifications be made to the ruling letter we are clarifying the following points all of which are subject_to the other terms and conditions of the date private_letter_ruling previously issued to you we approve the set_aside at the end of ff of aa of undistributed dd income the approved set-aside of undistributed ff income is increased to bb the cc referenced in the date letter_ruling represents the anticipated cumulative undistributed amount from ee ff gg and hh that will have to be distributed in ii and not the anticipated distributable_amount attributable to ii without waiting to determine whether an a will occur in b at the end of ii the trustees may before the end of ii begin distributing the funds that have been set-aside for the scholarship program or other authorized charitable purpose this ruling is directed only to fund sec_6110 of the code provides that it may not be used or cited as precedent we are informing the tax exempt and government entities te_ge office of this ruling sincerely yours derecd v sect gerald v sack manager exempt_organizations technical group
